Citation Nr: 1203743	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  09-37 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


INTRODUCTION

The Veteran had active duty service from May 1943 to February 1947.

This matter is against before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Various other issues on appeal were denied by the Board in January 2011, and the TDIU issue was remanded to the RO at that time. 

The Board notes that in January 2012, subsequent to the most recent supplemental statement of the case in December 2011, a medical report was received documenting treatment in November 2011, by a private physician.  This item of evidence has not been reviewed by the RO and is not accompanied by a waiver of such review.  However, the private report merely documents the removal of small foreign bodies from the right ear.  The document does not refer to any residuals and indicates that the Veteran was reassured.  The report does not include any test results, comments or opinion regarding hearing loss or the impact of the Veteran's service-connected disabilities on his ability to engage in substantially gainful employment.  Under the circumstances, the Board does not view this item of evidence as pertinent to the issue on appeal under 38 C.F.R. § 20.1304(c), and believes no useful purpose would be served by delaying appellate review to return the case to the RO. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's only service-connected disabilities are bilateral hearing loss (rated 60 percent disabling) and bilateral tinnitus (rated 10 percent disabling); his combined service-connected disability rating is 60 percent. 

2.  The veteran has a high school education; his past work experience includes work in construction. 

3.  The veteran's service-connected disabilities do not preclude him from obtaining and retaining all forms of substantially gainful employment.  



CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability due to service-connected disability have not been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter dated in April 2008.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

VA has requested records from the Social Security Administration, but has received a response to the effect that all such records have been destroyed.  The Veteran was notified of the unavailability of the records and requested to send in any Social Security records he may have in his possession.  No response was received. 

The Veteran has also been afforded a VA examination in connection with his TDIU claim, and the RO duly obtained an addendum to the examination opinion to ensure that the opinion properly addressed the question of unemployability due to service-connected disabilities.  All known and available records relevant to the issue on appeal have been obtained and associated with the claims file; and the appellant has not contended otherwise.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Analysis

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed.Reg. 2317 (1992).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

Review of the claims file reveals that the Veteran's only service-connected disabilities are bilateral hearing loss and bilateral tinnitus.  Service connection for bilateral hearing loss was granted by rating decision in April 2009, and a 60 percent disability rating was assigned under Diagnostic Code 6100.  Service connection for bilateral tinnitus was granted by rating decision in September 2009, and a 10 percent rating was assigned under Diagnostic Code 6260.  The Veteran's combined service-connected disability rating is 60 percent. 

The Board notes here that the disability rating of 10 percent assigned for tinnitus is the highest rating available under Code 6260.  With regard to the 60 percent rating currently assigned for hearing loss, this evaluation is based on an October 2008 audiological examination which showed speech discrimination of 92 percent in the right ear and 40 percent in the left ear along with a puretone threshold average of 80 decibels in the right ear and 110 decibels in the left ear.  These test results warrant a 60 percent rating under 38 C.F.R. §§ 4.85, 4.86, Tables VIA, VII.  

VA medical records dated in the early 2000's document hearing loss.  A hearing aid was furnished by VA. VA audiological examination in October 2008 resulted in the test scores noted above.  

The record reflects that the Veteran worked in construction for 37 years.  In a May 2009 application for TIDU, he Veteran reported that he had a high school education.  He also reported that he retired from his last job in construction in 1984 because he was unable to work. 

In January 2011, the Board remanded the TDIU issue for a VA examination and opinion on the impact of the service-connected bilateral hearing loss and bilateral tinnitus on the Veteran's ability to engage in gainful employment.  

The Veteran underwent VA audiological examination in September 2011.  The Board's interpretation of the test results is that the average threshold was 78.75 decibels in the right ear and 105 or more in the left ear with speech discrimination of 64 percent in the right ear; speech discrimination could not be determined in the left ear.  Applying these results to diagnostic criteria, the Board finds that such results do not warrant a rating in excess of the current 60 percent for bilateral hearing loss.  Although the test results could not be determined for the left ear, it should be noted that in arriving at the disability rating, the left ear has already been assigned Level XI which is the highest available.  

However, the RO did return the examination report to the examiner for a detailed opinion as to employability.  In a November 2011 addendum, the examiner reported that the Veteran reported problems distinguishing communication and localizing sounds.  He also reported insomnia.  The examiner stated that the Veteran's service-connected hearing loss and tinnitus are less likely as not going to preclude him from performing sedentary or physical activities.  The examiner stated that the Veteran was voluntarily retired from the work force and did not report difficulty performing any type of jobs because of his hearing loss.  

Although the Veteran's combined service-connected disability rating is only 60 percent, TDIU may nevertheless be granted if the Veteran is, in fact, unable to engage in gainful employment due to his service-connected disabilities.  However, it is stressed to the Veteran that in making this determination the Board may not by law consider his age or his nonservice-connected disorders.  

In the present case, although the Veteran's hearing loss and tinnitus are certainly significant (as reflected by the assigned evaluations), the preponderance of the evidenced is against a finding that these two disabilities alone preclude all forms of gainful employment consistent with his education and work history.  The VA medical opinion discussed above includes a detailed and persuasive opinion which simply argues against the Veteran's claim.  As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application.  



ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


